            CASE 0:21-mc-00033-PJS Doc. 3 Filed 06/02/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                             Case No. 21-MC-0033 (PJS)



                                                 ORDER EXTENDING TIME TO
 IN RE BLUE GRAND JURY
                                                 FILE



       This matter is before the Court upon the United States’ Motion for Extension of

Time to Respond to Order to Show Cause. ECF No. 2. The Court grants the motion for

good cause shown.

       IT IS HEREBY ORDERED that the United States’ Motion for Extension of Time

to Respond to Order to Show Cause (ECF No. 2) is GRANTED. The Government shall

have until June 18, 2021, to file its response to this Court’s May 5, 2021 Order.



Dated: June 2, 2021                              s/Patrick J. Schiltz
                                                 PATRICK J. SCHILTZ
                                                 United States District Judge
